Citation Nr: 1231014	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-30 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a left foot injury.

2.  Entitlement to service connection for residuals of a spider bite injury to the right shin.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from February 1984 to May 1984, from October 2001 to May 2002, and from March 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri.

The issues were previously remanded in June 2010 and September 2011 to afford the Veteran a VA examination.  Unfortunately, for the reasons discussed below, another remand is necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, yet another remand is necessary.  As discussed in the Board's September 2011 Remand, the issues were previously remanded in June 2010 to afford the Veteran a VA examination.  The June 2010 Remand noted that the VA medical facility had used an incorrect address when trying to contact the Veteran to schedule the examination.  Following the Board's Remand, it appears that the Veteran was properly notified to appear at a VA examination in October 2010.  One day before the examination, however, he contacted the RO and requested the examination be rescheduled.  In turn, the RO forwarded the Veteran's request to the VA medical center for further consideration.  It does not appear, however, that additional action was taken to reschedule the Veteran for an examination, despite his willingness to report.  Instead, the RO forwarded the Veteran's claim to the Board.

Thus, the Board remanded the issues again in September 2011 to afford the Veteran a VA examination.  However, it does not appear that a new VA examination was scheduled.  In this regard, a printout of examination requests that was printed in January 2012 shows that the Veteran failed to report for a joints examination and a skin examination and those examinations were therefore cancelled.  The Board observes, however, that the date of the cancellation of such examinations was in October 2010.  As noted above, the Veteran was originally scheduled for examinations in October 2010 pursuant to the Board's June 2010 Remand.  The January 2012 examination request printout does not list any examinations requested after September 2010.  Thus, it appears that the AMC did not attempt to reschedule the Veteran for a VA examination as requested by the Board's September 2011 directives.  

In Stegall v. West, the United States Court of Appeals for Veterans Claims (Court) held that a remand was necessary because of the RO's failure to follow the Board's directives in a prior remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the current case must be sent back to the AMC to afford the Veteran a VA examination.  

Additionally, the Board's September 2011 Remand also noted that the Veteran's most up to date address needed to be confirmed.  Pursuant to the Board's Remand, the AMC tried to call the Veteran in September 2011, but his home number was disconnected and his work number turned out to be a fax number.  

In determining the Veteran's address, the Board observes that correspondence sent to an address on [redacted] in August 2011 was returned and could not be forwarded.  However, correspondence, including a copy of the Board's September 2011 Remand, were sent to an address on [redacted], which were not returned.  This is the same address that the Veteran reported having when he requested that a VA examination be rescheduled.  Thus, it appears that the Veteran's address on [redacted][redacted] appears to be the most up to date address.  

In light of the Veteran's change of address, and the AMC's failure to schedule the Veteran for a VA examination, on remand, if the Veteran fails to report for an examination, a copy of the letter to the Veteran informing him of a scheduled examination should be placed in the claims file.  The Veteran is reminded that he must participate in the development of his own claim. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The "duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran an appropriate VA examination(s) to determine the nature, extent, and etiology of any diagnosed left foot disability and residual spider bite disability to the right shin.  The claims file must be made available to the examiner(s) for review in connection with the examination(s), and a notation that this review has taken place should be made in the examination report(s).  All indicated tests (including X-rays) should be conducted, and the reports of any such studies should be incorporated into the examination report(s) to be associated with the claims file.

The examiner(s) is(are) requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed left foot and residual spider bite to the right shin disorder(s) had it(their) clinical onset in service or is(are) otherwise related to active duty.  

A complete rationale should be given for all opinions and conclusions expressed.  If any examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

2.  Ensure that the examination report(s) comply(ies) with (and answers the questions posed in) this Remand.  If the report(s) is(are) insufficient, it(they) should be returned to the examiner(s) for corrective action, as appropriate.

3.  The Veteran must be notified that it is his responsibility to report for the examination, to cooperate in the development of the claim, and the consequences for failure to report for a VA examination 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Then, readjudicate the issues of entitlement to service connection for residuals of a left foot injury and residuals of a spider bite injury to the right shin.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


